 

Exhibit 10.2

 

[g139921kc01i001.jpg]

 

April 11, 2008

 

Mark Lustig
c/o ActivIdentity Corporation
6623 Dumbarton Circle
Fremont CA 94555



Dear Mark:

 

This letter confirms your separation from employment with ActivIdentity Corp.
(the “Company”) and proposes an agreement between you and the Company regarding
the terms of your separation.

 

Your employment with the Company will terminate at the close of business on
May 9, 2008. During the period from the date of this letter through May 9, 2008,
you will continue to serve as an at-will employee and you and the Company will
agree upon your schedule and responsibilities.

 

The remainder of this letter sets forth the terms of our agreement (the
“Agreement”) between you and the Company regarding separation terms. The purpose
of this Agreement is to establish an amicable arrangement for ending your
employment relationship, including releasing the Company and related persons or
entities from any claims and permitting you to receive separation pay and
related benefits.

 

If you agree to the terms of this Agreement, you acknowledge that you are
entering into this Agreement voluntarily. It is customary in employment
separation agreements for the departing employee to release the employer from
any possible claims, even if the employer believes, as is the case here, that no
such claims exist. Neither the Company nor you want your employment relationship
to end with a dispute. By entering into this Agreement, you understand that the
Company is not admitting in any way that it violated any legal obligation that
it owed to you.

 

With those understandings, you and the Company agree as follows:

 

1.                                       Termination of Employment

 

This confirms that your employment with the Company ends effective on May 9,
2008 (the “Termination Date”), or the date of the fiscal 2008, second quarterly
earnings release for ActivIdentity, whichever is later. You will remain an
at-will employee through the Termination Date. You will continue to perform your
regular job duties and other requested tasks through the Termination Date on
such schedule as you and the Company may agree. However, the Company understands
that you will be seeking alternative employment during this period. You confirm
that you will resign from any and all other positions that you hold with the
Company as an officer, director or otherwise effective on the Termination Date.
You further confirm that you

 

Actividentity
6623 Dumbarton Circle
Fremont, CA 94555

 

Tel 510 574 0100
Fax 510 574 0139 info@actividentity.com

 

www.actividentity.com

 

 

1

--------------------------------------------------------------------------------


 

will resign from any and all positions that you hold with any affiliate of the
Company effective on the Termination Date.

 

2.                                       Separation Pay

 

On the later of (i) the Termination Date, or (ii) the expiration of the
revocation period set forth in Section 20 of this Agreement, the Company will
pay you $85,937, net of applicable withholding taxes. This amount includes a pro
rated bonus for fiscal 2008, which is being paid to you in lieu of any bonus
payment for which you would otherwise have been eligible.

 

3.                                       Equity Awards

 

All equity awards that you hold to purchase or otherwise acquire shares of the
Company’s common stock pursuant to the Company’s 2004 Equity Incentive Plan (the
“Plan”) that are unvested as of the Termination Date will lapse on that date and
will no longer be exercisable. All stock options vested as of the Termination
Date (all of which are listed on Schedule A hereto) will be extended and remain
exercisable until May 9, 2009 (or above date), pursuant to the terms of the
Plan.

 

This Section 3 is not intended to modify in any respect the rights to which you
would otherwise be entitled if you were not to agree to this Agreement or the
terms governing stock options. The above summary is set forth solely to confirm
certain information concerning stock options.

 

4.                                       Tax Treatment

 

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Agreement shall be
in amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate you
for any adverse tax effect associated with any payments or benefits or for any
deduction or withholding from any payment or benefit.

 

5.                                       Return of Property

 

You confirm that you will return to the Company, on or before the Termination
Date, all Company property, including, without limitation, computer equipment,
software, keys and access cards, credit cards, files and any documents
(including computerized data and any copies made of any computerized data or
software) containing information concerning the Company, its business or its
business relationships (in the latter two cases, actual or prospective). You
also commit to deleting and finally purging any duplicates of files or documents
that may contain Company information from any computer or other device that
remains your property after the Termination Date. In the event that you discover
that you continue to retain any such property, you shall return it to the
Company immediately.

 

 

2

--------------------------------------------------------------------------------


 

6.                                       Confidential Information

 

You agree to comply with the terms of your obligations under the Proprietary
Information and Inventions Agreement between you and the Company (“PIIA”), a
copy of which is attached hereto as Exhibit A.

 

7.                                       Release of Claims

 

In consideration for, among other terms, the payments and benefits described in
Section 2 and the extension of the stock options as contemplated in Section 3,
to which you acknowledge you would otherwise not be entitled, you voluntarily
release and forever discharge the Company, its affiliated and related entities,
its and their respective predecessors, successors and assigns, its and their
respective employee benefit plans and fiduciaries of such plans, and the current
and former officers, directors, shareholders, employees, attorneys, accountants
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when you sign this Agreement, you have,
ever had, now claim to have or ever claimed to have had against any or all of
the Releasees. This release includes, without limitation, all Claims:

 

·                             relating to your employment by and your
termination from employment with the Company;

 

·                             of wrongful discharge;

 

·                             of breach of contract;

 

·                             of retaliation or discrimination under federal,
state or local law (including, without limitation, Claims of age discrimination
or retaliation under the Age Discrimination in Employment Act, Claims of
disability discrimination or retaliation under the Americans with Disabilities
Act, and Claims of discrimination or retaliation under Title VII of the Civil
Rights Act of 1964);

 

·                             under any other federal or state statute;

 

·                             of defamation or other torts;

 

·                             of violation of public policy;

 

·                             for wages, bonuses, incentive compensation, stock,
stock options, vacation pay or any other compensation or benefits; and

 

·                             for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees;

 

provided, however, that this release shall not affect (a) your vested rights
under the Company’s Section 401(k) plan, (b) any rights or claims to indemnity
under any statute, the Company’s Bylaws, or the Company’s policies or insurance
policies, or any other source, (c) any claim that by applicable law cannot be
waived by means of a private agreement without judicial or government
supervision or approval, or (d) your rights under this Agreement.

 

8.                                       Civil Code § 1542 Waiver

 

You acknowledge that you are familiar with Section 1542 of the California Civil
Code, which reads as follows:

 

 

3

--------------------------------------------------------------------------------


 

California Civil Code Section 1542

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

You agree that you are releasing unknown claims and waving all rights that you
may have under Section 1542 of the Civil Code of California or under any statute
or common law principle of similar effect.

 

9.                                       Non-disparagement

 

You agree that you will not make any written or oral communications that could
reasonably be considered to be disparaging of the Company in any respect,
including, but not limited to, the Company’s business, technology, products,
executives, officers, directors, former executives and directors, consultants or
agents.

 

The Company agrees that its directors and officers will not make any written or
oral communications that could reasonably be considered to be disparaging of
you.

 

These non-disparagement obligations shall not in any way affect your obligation
or the obligations of the above-referenced persons to testify truthfully in any
legal proceeding.

 

10.                                 Information Concerning Actual, Potential or
Alleged Financial Irregularities

 

You represent that you are not aware of any actual, potential or alleged
financial irregularities concerning the Company.

 

11.                                 Future Cooperation

 

You agree to cooperate reasonably with the Company and all of its affiliates
(including its and their outside counsel) in connection with the contemplation,
prosecution and defense of all phases of existing, past and future litigation
about which the Company believes you may have knowledge or information
(“litigation cooperation services”). You further agree to make yourself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. You agree to
appear without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls you as a witness. For your time to
provide litigation cooperation services at the Company’s request after May 9,
2008 (with the exception of the time that you testify, for which you will not be
paid), the Company shall pay you $150 per hour. You shall be required to submit
documentation regarding the amount of time you spend providing such litigation
cooperation services. The Company shall also reimburse you for any pre-approved
reasonable business travel expenses that you incur on the Company’s behalf as a
result of your litigation cooperation services, after receipt of appropriate
documentation consistent with the Company’s business expense reimbursement
policy.

 

 

4

--------------------------------------------------------------------------------


 

12.                                 Suspension or Termination of Payments

 

In the event that you fail to comply with any of your obligations under this
Agreement, in addition to any other legal or equitable remedies it may have for
such breach the Company shall have the right to terminate or suspend its
payments to you under this Agreement. The termination or suspension of such
payments in the event of such breach by you will not affect your continuing
obligations under this Agreement. Notwithstanding the foregoing, this provision
shall not apply to the extent that your breach of this Agreement consists of
initiating a legal action in which you contend that the release set forth in
Section 7 is invalid, in whole or in part, due to the provisions of 29 U.S.C. §
626(f).

 

13.                                 Legal Representation

 

This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with your attorney, that you have carefully read and fully
understand all of the provisions of this Agreement and that you are voluntarily
entering into this Agreement.

 

14.                                 Absence of Reliance

 

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.

 

15.                                 Enforceability

 

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

16.                                 Waiver

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

17.                                 Enforcement

 

(a)           Jurisdiction. You and the Company hereby agree that the Superior
Court of the State of California, Alameda County and the United States District
Court for the Northern District of California shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim for violation of this Agreement. With respect to
any such court action, you (i) submit to the jurisdiction of such courts,
(ii) consent to service of process,

 

 

5

--------------------------------------------------------------------------------


 

and (iii) waive any other requirement (whether imposed by statute, rule of court
or otherwise) with respect to personal jurisdiction or venue.

 

(b)           Relief. You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in Sections 5, 6, 7, 8, 9, 10 or 11 and that in any event money
damages would be an inadequate remedy for any such breach. Accordingly, you
agree that if you breach, or propose to breach, any portion of your obligations
under Sections 5, 6, 7, 8, 9, 10 or 11, the Company shall be entitled, in
addition to all other remedies it may have, to an injunction or other
appropriate equitable relief to restrain any such breach, without showing or
proving any actual damage to the Company and without the necessity of posting a
bond. In the event that the Company prevails in any action to enforce Sections
5, 6, 7, 8, 9, 10 or 11, then you also shall be liable to the Company for
attorney’s fees and costs incurred by the Company in enforcing such
provision(s).

 

18.                                 Governing Law; Interpretation

 

This Agreement shall be interpreted and enforced under the laws of the State of
California, without regard to conflict of law principles. In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Agreement.

 

19.                                 Entire Agreement

 

This Agreement constitutes the entire agreement between you and the Company.
This Agreement supersedes any previous agreements or understandings between you
and the Company regarding your employment and the terms of separation, except
the PIIA, which remains in full force and effect.

 

20.                                 Time for Consideration; Effective Date

 

You have the opportunity to consider this Agreement for twenty-one days before
signing it. To accept this Agreement, you must return a signed original of this
Agreement so that it is received by the undersigned at or before the expiration
of this twenty-one day period. If you sign this Agreement within less than
twenty-one days of the date of its delivery to you, you acknowledge by signing
this Agreement that such decision was entirely voluntary and that you had the
opportunity to consider this Agreement for the entire twenty-one day period. For
the period of seven days from the date when this Agreement becomes fully
executed, you have the right to revoke this Agreement by written notice to the
undersigned. For such a revocation to be effective, it must be delivered so that
it is received by the undersigned at or before the expiration of the seven-day
revocation period. This Agreement shall not become effective or enforceable
during the revocation period. This Agreement shall become effective on the first
business day following the expiration of the revocation period.

 

 

6

--------------------------------------------------------------------------------


 

21.                                 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document. Copies, including
facsimiles, shall be valid as originals.

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter within the time period set forth
above.

 

Very truly yours,
ACTIVIDENTITY CORP.

 

By: 

/s/ Grant Evans

 

 

4/15/08

 

 

Grant Evans
Chief Executive Officer

 

Date



 

 

Enclosures:

(Exhibit A) PIIA

 

(Schedule A) Schedule of Options

 

You are advised to consult with an attorney before signing this Agreement. The
foregoing is agreed to and accepted by:

 

 /s/ Mark Lustig

 

 

4/27/08

 

 Mark Lustig

 

 

Date

 

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

VESTED OPTIONS AS OF MAY 9, 2008

 

Grant Date

 

Exercise Price

 

No . Shares Vested at May 9, 2008

February 6, 2006

 

$3.49

 

98,735

 

*          *          *

 

 

8

--------------------------------------------------------------------------------